PER CURIAM.
We affirm the trial court’s order denying Appellant’s motion to correct sentence through which he sought relief pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000). This affirmance is without prejudice to *672Appellant filing, if appropriate, a motion under Florida Rule of Criminal Procedure 3.850 on his claim that his plea was entered pursuant to a negotiated agreement under which he was to receive a downward departure sentence. Cf. Jenkins v. State, 771 So.2d 37 (Fla. 4th DCA 2000) (determining that rule 3.850 was the proper vehicle for claim of entitlement to re-sentencing or to withdrawal of plea where plea allegedly was entered pursuant negotiated agreement in which defendant was to receive a mid-guidelines sentence as a habitual offender).
STONE, FARMER, and HAZOURI, JJ., concur.